Case 2:18-cV-14322-I\/|CA-I\/|AH Document 32 Filed 11/01/18 Page 1 of 1 Page|D: 443

CHARLES C. CARELLA
BRENDAN T. BYRNE
JAN ALAN BRODY
JOHN M. AGNELLO
CHARLES M. CARELLA
}AMES E. CECCHI

JAMES D. CECCHI (1933-1995)
JOHN G. GILFILLAN llI (|936'20(|8)
ELLlO'I` M. OLSTElN (1939-2()14)

JAMES T_ BYERS
ooNALD F. MIcELl

A. RchARD Ross

cARL R. wooDwARD, m
MELlssA E_ FLAx

oAvm G. GILFILLAN

G. GLENNON TROUBLEF[ELD

BRIAN H, FENLON
LINDSEY H, TAYLOR
CAROLINE F. BARTLETT

Via Electronic Filing

CouNsELLoRs AT LAw

5 BECKER FARM ROAD
ROSELAND, N.J. 07068-1739
PHONE (973) 994-1700
FAX (973) 994-1744
www.carellabyrne.com

November l, 2018

Honorable Michael A. Hammer, U.S.M.J.

Martin Luther King Jr. Federal Building
and Courthouse

50 Walnut Street ~ Z“d Floor

Newark, New Jersey 07102

CARELLA, BYRNE, CECCHI, OLSTEIN, BRoDY & AGNELLo, P.C.

PETER G. STE\VART
FRANCIS C. HAND
AVRAM S. EULE

CHRISTOPHER H, WESTR!CK'

lAMES A. O'BRIEN lll”

 

OF COUNSEL

‘CERTIFIED BY THE SUPREME COURT OF
NEW ]ERSEY AS A ClVlL TRIAL ATTORNE\'
**MEMBER NY AND MA BARS ONLY

Alpha Cepheus, LLC, et als. v. Chinh Chu, et al.

Civil Action No. 18-cv-1`4322 (MCA) (MAH)

Dear Judge Hammer:

RAYMOND J. LILLIE
WILL{AM SQUIRE
STEPHEN R. DANEK
DONALD A. ECKLUND
MEGAN A. NATALE
ZACHARY S. BO\VER+
MICHAEL CROSS
CHRlSTOPHER J. BUGGY
JOHN V. KELLY ll|
MlCHAEL A. lNNES

+MEMBER FL BAR ONLY

We, together With co-counsel Boies Schiller Flexner LLP, are co-counsel for Defendants

Chin Chu and Douglas Newton. On October 24, 2018, Messrs. Chu and NeWton moved to
admit pro hac vice Eric J. Brenner, Julian M. Beach, and Joseph Alm. We write today to advise
the Court that Timothy Parlatore, counsel for Plaintiff, consents to the admission of Mssrs.
Brenner and Beach, but has indicated that he intends to submit a response regarding Mr. Alm.

#659894

Respectfully submitted,

ima/ut

J MES E. CECCHI

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO

Thank you for your attention to this matter. lf the Court has any questions, We are
available at your convenience

